PER CURIAM.
After the reversal of a judgment for defendant in this cause (70 Minn. 445, 73 N. W. 256), plaintiffs’ counsel moved the district court, upon the summons, pleadings, findings of fact, decision of this court and remittitur, for judgment in favor of his clients, and against the defendant town, for the amount claimed in said summons. This appeal is from an order denying the motion.
Such an order is not appealable under G. S. 1894, § 6140, for it is not within any of the subdivisions thereof. We can concede that upon the findings of fact the plaintiffs were entitled to have judgment rendered in their favor, and could have compelled the entry of judgment, unless the court below, upon proper application, had seen fit to grant a new trial; but this does not render the order appealable. Its appealability is determined by the statute. This question was not raised in Babcock v. Murray, 61 Minn. 408, 63 N. W. 1076, as it might have been.
Appeal dismissed.